Title: To John Adams from C. W. F. Dumas, 24 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 24e. Fevr. 1782
Monsieur

Vous aurez vu ce matin, par ma Lettre d’avis et Traite d’hier de ƒ10,000 à vue, lesquelles vous auront été présentées par Mr. Moliere, Négociant de votre Ville, ce qui concerne la transaction touchant votre hôtel ici. Le nombre de ceux qui m’ont témoigné le plaisir que cela leur fait est grand. Les Anglomanes gardent le silence avec moi. Un seul, des plus outrés, me demanda hier si le fait étoit vrai; je lui dis qu’oui, et qu’il voyoit devant lui le tentator et le patrator du délit. Sur quoi point de replique.
Celle-ci est principalement pour vous informer, Monsieur, que je sais de science certaine, que l’on a pris en Frise la Résolution Provinciale de reconnoître l’Indépendance dont l’Amérique unie est en pleine possession. J’ai lieu d’espérer, que quelque autre chose viendra à l’appui de cette démarche. Laissons-leur faire cela sans bouger de notre côté. En attendant le mauvois temps se passera: vous rangerez votre hôtel ici: et puis nous ferons une petite tournée ensemble, qui ne sera pas inutile, et qui pourra nous faire autant de bien politiquement, que physiquement. J’espere de recevoir demain de vos nouvelles, et notamment que vous vous portez parfaitement bien. Mon Epouse et ma fille vous présentent leurs respects. Vous savez toute l’étendue de celui avec lequel je Suis, Monsieur Votre très-humble & très-obéissant serviteur

Dumas

